Citation Nr: 1214409	
Decision Date: 04/20/12    Archive Date: 04/27/12

DOCKET NO.  08-32 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran testified before a Decision Review Officer at the RO in November 2007.  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU.  Review of the claims file indicates that his service-connected disabilities consist of PTSD, evaluated as 50 percent disabling; residuals of a shell fragment wound to the right wrist, evaluated as 30 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; peripheral neuropathy of the bilateral lower extremities, evaluated as 10 percent disabling for each lower extremity; and peripheral neuropathy of the left upper extremity, evaluated as 10 percent disabling.  The combined evaluation for compensation is 80 percent, and the Veteran is in receipt of special monthly compensation for loss of use of a creative organ.

In February 2007 the Veteran stated that he was disabled from work due to his PTSD and diabetes mellitus.  In April 2007 he stated that he was disabled from work due to those disabilities and his right wrist disability.  During the pendency of the instant appeal, service connection for peripheral neuropathy of the lower extremities was granted by a July 2008 rating decision.  A March 2012 statement by the Veteran's VA primary care provider suggests that the peripheral neuropathy precludes employment in both active and sedentary jobs.  She noted that the neuropathy was severe.  The Board notes that the Veteran has not undergone examination of his service-connected disabilities since 2007.  In light of evidence suggesting that his neuropathy has an impact on his employability and mindful that the service-connected disabilities have not been assessed for more than four years, the Board concludes that examination of the Veteran's service-connected disabilities is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA psychiatric examination to determine the extent of his service-connected PTSD.  The claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.  

Following examination, interview of the Veteran, and review of the claims file, the examiner should identify the manifestations of the Veteran's PTSD and discuss the severity of those manifestations.  The examiner should discuss how the Veteran's PTSD impacts his employment and activities of daily living, and indicate whether PTSD renders the Veteran unemployable.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

2.  Schedule the Veteran for a VA examination to clarify whether his service-connected disabilities, either separately or in conjunction, render him unable to work.  The claims file should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.  All indicated testing should be carried out and the results recited in the examination report.  

The examiner should discuss how the Veteran's service-connected disabilities impact the Veteran's employment and, and indicate whether these disabilities render him unable to secure or maintain substantially gainful employment.

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why they cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Review the examination reports for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issues on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


